846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.Herbert BRYANT, C.O. Gibbs, Sgt., N.G. Pruit, Cpl., G.L.Phillips, Cpl., James A. Smith, Jr., C.O. Poates,Defendants-Appellees.
No. 88-7010.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 29, 1988.Decided April 13, 1988.

Jack Ray Vigue, appellant pro se.
Richard Francis Gorman, III, Office of Attorney General of Virginia, for appellees.
Before K.K. HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Vigue v. Bryant, C/A No. 87-218-R (E.D.Va. Dec. 29, 1987).


2
AFFIRMED.